Exhibit A JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) of the Securities Exchange Act of 1934, as amended, each of the undersigned hereby agrees to the joint filing of the Schedule 13D to which this agreement is attached and to the joint filing of all amendments thereto. Notwithstanding the foregoing, each of the JLL Reporting Persons and the Warburg Pincus Reporting Persons disclaims beneficial ownership of shares of the Company’s Common Stock beneficially owned by the other Reporting Persons. This agreement may be executed in one or more counterparts, each of which shall be considered an original counterpart, and shall become a binding agreement when each of the parties designated as signatories has executed one counterpart. Dated: January 22, 2010 BUILDING PRODUCTS, LLC /s/ Paul S. Levy Paul S. Levy, Manager JLL PARTNERS FUND V, L.P. By its General Partner, JLL Associates V, L.P. By its General Partner, JLL Associates G.P. V, L.L.C. /s/ Paul S. Levy Paul S. Levy, as Managing Member of JLL Associates G.P. V, L.L.C. JLL ASSOCIATES V, L.P. By its General Partner, JLL Associates G.P. V, L.L.C. /s/ Paul S. Levy Paul S. Levy, as Managing Member of JLL Associates G.P. V, L.L.C. JLL ASSOCIATES G.P. V, L.L.C. /s/ Paul S. Levy Paul S. Levy, as Managing Member /s/ Paul S. Levy Paul S. Levy WARBURG PINCUS PRIVATE EQUITY IX, L.P. By its General Partner, Warburg Pincus IX, LLC By its Sole Member, Warburg Pincus Partners, LLC By its Managing Member, Warburg Pincus & Co. /s/ Scott A. Arenare Scott A. Arenare Partner WARBURG PINCUS IX, LLC By its Sole Member, Warburg Pincus Partners, LLC By its Managing Member, Warburg Pincus & Co. /s/ Scott A. Arenare Scott A. Arenare Partner WARBURG PINCUS PARTNERS, LLC By its Managing Member, Warburg Pincus & Co. /s/ Scott A. Arenare Scott A. Arenare Partner WARBURG PINCUS LLC /s/ Scott A. Arenare Scott A. Arenare Managing Director WARBURG PINCUS & CO. /s/ Scott A. Arenare Scott A. Arenare Partner /s/ Scott A. Arenare Charles R. Kaye By:Scott A. Arenare Attorney-in-Fact /s/ Scott A. Arenare Joseph P. Landy By:Scott A. Arenare Attorney-in-Fact JWP LLC By JLL Partners Fund V, L.P. By its General Partner, JLL Associates V, L.P. By its General Partner, JLL Associates G.P. V, L.L.C. /s/ Paul S. Levy Paul S. Levy, as Managing Member of JLL Associates G.P. V, L.L.C. By Warburg Pincus Private Equity IX, L.P. By its General Partner, Warburg Pincus IX, LLC By its Sole Member, Warburg Pincus Partners, LLC By its Managing Member, Warburg Pincus & Co. /s/ Scott A. Arenare Scott A. Arenare Partner
